Citation Nr: 0936001	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-13 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than November 28, 
2006, for the award of service connection for residuals of a 
right index finger injury and the assignment of a 10 percent 
disability rating.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and [redacted]


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1962 
to February 1966.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied an effective date 
earlier than November 28, 2006 for service connection for 
residuals of a right index finger injury with a disability 
rating of 10 percent.  

As support for his claim, the Veteran and [redacted]
provided testimony before the undersigned Veterans Law Judge 
at a videoconference hearing in December 2008.  The 
transcript of the hearing has been associated with the claims 
file and has been reviewed.


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection 
for residuals of a right index finger injury in November 
1976.  In February 1977, the RO notified the Veteran of the 
type of evidence needed to support his claim and requested 
that he submit such evidence.  The Veteran was further 
informed that the evidence had to be received within one year 
or no benefits would be payable on the basis of the present 
claim.  However, he never responded to the request.  

2.  The Veteran filed another claim for service connection 
for residuals of a right index finger injury in April 1977.  
In May 1977, the RO notified the Veteran of the type of 
evidence needed to support his claim and requested that he 
submit such evidence.  The Veteran was again reminded to 
submit the evidence within one year from the date of the 
letter or no benefits would be payable on the basis of the 
April 1977 pending claim.  However, he never responded to the 
request.  

3.  The Veteran filed an informal claim for service 
connection for residuals of a right index finger injury, 
which was received by the RO on November 28, 2006.  He 
subsequently filed a formal claim for service connection for 
residuals of a right index finger injury, which was received 
by the RO on December 1, 2006.

4.  There was no formal or informal claim for service 
connection for residuals of a right index finger injury prior 
to November 28, 2006.   


CONCLUSION OF LAW

The criteria for an effective date earlier than November 28, 
2006, for the award of service connection for residuals of a 
right index finger injury and the assignment of a 10 percent 
disability rating are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.157, 3.158, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of two 
VCAA letters from the RO to the Veteran dated in January 2007 
and July 2007.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate the underlying 
service-connection claim, (2) informing the Veteran about the 
information and evidence the VA would seek to provide, and 
(3) informing the Veteran about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA as to the three elements of notice.  38 U.S.C.A. § 
5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence or absence of notice 
of this element in this case is of no consequence because it 
is no longer required by law.

Additionally, in the January 2007 VCAA letter from the RO to 
the Veteran, the Veteran was further advised that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the January 2007 and July 2007 
VCAA notice letters prior to the September 2007 adverse 
determination on appeal.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  
Thus, there is no timing error with regard to the VCAA 
notice.  Furthermore, the most recent July 2007 letter 
contained the necessary information concerning the downstream 
disability rating and effective date elements of his claim, 
keeping in mind his appeal dates back to when he was trying 
to establish his underlying entitlement to service connection 
(since granted).  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007). See, too, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs).  The Veteran also 
was provided with a VA examination in connection with his 
claim.  Further, he and his representative have submitted 
several statements in support of his claim.  In addition, the 
Veteran was afforded an opportunity to provide testimony at a 
videoconference hearing in December 2008.  Therefore, there 
is no indication that any additional evidence remains 
outstanding, and the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If a claim for disability compensation is received 
within one year after separation from service, the effective 
date of entitlement is the day following separation or the 
date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A claim is considered abandoned when a claimant does not 
supply information requested by VA within one year of the 
request.  38 C.F.R. § 3.158.  Where there is an abandoned 
claim, the Veteran must file a new claim, and the effective 
date will not be earlier than the date of receipt of the new 
claim.  38 C.F.R. § 3.158.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA is required to 
identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  The intent to apply 
for benefits is an essential element of any claim, whether 
formal or informal, and such intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  

To briefly summarize the history of the Veteran's service-
connected residuals of a right index finger injury, the 
Veteran sustained a laceration and thermal burn to the flexor 
surface of his right hand and index finger in August 1963.  
He subsequently underwent a flexon tendon tenodesis across 
the distal interphalangeal joint in November 1963.  In 
December 1965, it was noted that the Veteran's right hand and 
index finger had healed well.  

In this case, the Veteran's informal claim, VA Form 21-4138, 
for service connection for residuals of a right index finger 
injury was received by the RO on November 28, 2006.  At that 
time, the Veteran pointed out that he continued to experience 
chronic pain and numbness because of the initial injury to 
his right index finger in service.  He also requested a 
compensation and pension examination.  On December 1, 2006, 
the Veteran's formal claim, VA Form 21-526, was received by 
the RO.  He indicated in his December 2006 formal claim that 
he continues to suffer from residuals of his right index 
finger injury sustained in service.  The Veteran was provided 
the VA examination in April 2007.  Subsequently, in an April 
2007 rating decision, the RO granted service connection for 
residuals of a right index finger injury.  A 10 percent 
disability rating was assigned.  The RO established an 
effective date of November 28, 2006, the date the informal 
claim was received.  See 38 U.S.C.A. § 5110(i); 38 C.F.R. 
§§ 3.400(q)(2), 3.400(r).  The grant of service connection 
was based on the April 6, 2007, findings of a VA examiner, 
who found a slight deformity of the distal aspect of the 
fifth metacarpal from the Veteran's injury to the right index 
finger while in service.  In May 2007, the Veteran filed a 
notice of disagreement (NOD) with the effective date 
assigned.  The appeal has now reached the Board.    

The Veteran argues that he is entitled to service connection 
for residuals of a right index finger injury earlier than 
November 28, 2006.  He and his representative have argued 
that the Veteran is entitled to an earlier effective date of 
November 5, 1976, when he filed his initial claim for service 
connection, based on the fact that he sustained his right 
index finger injury in service and the assertion that his 
initial claim should have been granted at the time it was 
filed.  See NODs dated in May 2007 and October 2007, the 
Veteran's statement dated in July 2007, and videoconference 
hearing transcript dated in December 2008.   

Evidence of record shows that the Veteran was discharged from 
service in February 1966.  He filed a formal claim for 
service connection for residuals of a right index finger 
injury in November 1976.  In February 1977, the RO notified 
the Veteran of the type of evidence needed to support his 
claim and requested that he submit such evidence.  In April 
1977, the Veteran filed another formal claim for service 
connection for residuals of a right index finger injury.  In 
May 1977, the RO again notified the Veteran of the type of 
evidence needed to support his claim and requested that he 
submit such evidence.  The Veteran failed to respond in any 
way, and did not furnish the requested evidence within one 
year of filing the claims, as requested in the aforementioned 
letters.  

The Veteran argues that, at the time of his claims in 
November 1976 and April 1977, the RO failed to assist in the 
development of his claim in obtaining his STRs, which clearly 
showed that he sustained an injury to the right index finger 
during service and which would have provided proof of injury 
for a grant of service connection.  See the Veteran's 
statement dated in July 2007 and videoconference hearing 
transcript dated in December 2008.  However, a review of the 
Veteran's claims file indicates that the RO had made a 
request for, and received, the Veteran's STRs in January 
1977.  Thus, the Veteran's STRs were, in fact, in the RO's 
possession at the time he filed his earlier claims.  
Furthermore, when the Veteran filed his claims in November 
1976 and April 1977, he was not requested by the RO to obtain 
his STRs as evidence to support his claim; rather, he was 
requested to submit evidence of a current disability to his 
right index finger and of current treatment.  He failed to 
submit any such evidence.  

Therefore, the November 1976 and April 1977 claims are 
considered to be abandoned.  38 C.F.R. § 3.158.  

As already mentioned, where there is an abandoned claim, the 
Veteran must file a new claim, and the effective date will 
not be earlier than the date of receipt of the new claim.  38 
C.F.R. § 3.158.  In this regard, the Veteran filed an 
informal claim for service connection that was received on 
November 28, 2006.  As requested by the Veteran, in April 
2007, the RO scheduled the Veteran for a VA examination to 
determine the nature and etiology of any residuals of a right 
index finger injury.  In an April 2007 rating decision, the 
RO granted service connection for residuals of a right index 
finger injury.  Therefore, in this case, the effective date 
assigned for the Veteran's service-connected disability 
cannot be earlier than November 28, 2006, the date of receipt 
of his new claim for service connection, on November 28, 
2006.  38 C.F.R. § 3.158.      

Accordingly, in conclusion, an effective date earlier than 
November 28, 2006, for the award of service connection for 
residuals of a right index finger injury is not warranted.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date earlier than November 28, 2006, for the 
award of service connection for residuals of a right index 
finger injury and the assignment of a 10 disability rating is 
denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


